
	

114 HR 484 IH: The Duplication Elimination Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Dent (for himself, Mr. Cooper, Mr. Curbelo of Florida, Mr. Gibson, Mr. Grothman, Mr. Hanna, Mr. Jolly, Mr. Murphy of Florida, Mr. Peters, Mr. Ribble, Mr. Schrader, Mr. Sensenbrenner, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Pay-As-You-Go-Act of 2010 to create an expedited procedure to enact recommendations of
			 the Government Accountability Office for consolidation and elimination to
			 reduce duplication.
	
	
 1.Short titleThis Act may be cited as the The Duplication Elimination Act of 2015. 2.Expedited Consideration of GAO RecommendationsTitle II of the joint resolution entitled A joint resolution increasing the statutory limit on the public debt (Public Law 111–139; 21 U.S.C. 712 note) is amended by adding at the end the following:
			
				22.Expedited Consideration of GAO Recommendations
 (a)DefinitionsIn this section— (1)the term GAO report means the annual report on duplication, consolidation, and elimination of duplicative government programs required under section 21; and
 (2)the term joint resolution means only a joint resolution that— (A)makes legislative changes needed to carry out the recommendations contained in the GAO report for a year that the President did not exclude; and
 (B)requires that any savings attributable to the legislative changes described in subparagraph (A) be transferred to the General Fund of the Treasury and be used to reduce the deficit.
							(b)Submission of proposed bill
 (1)In generalNot later than 90 days after the date of the publication of the GAO report for a year, the President shall transmit to Congress a special message accompanied by a proposed joint resolution.
 (2)Contents of Special MessageA special message shall specify— (A)recommendations outlined in the GAO report that are excluded from the proposed joint resolution;
 (B)in detail why the recommendations outlined in the GAO report were excluded from the proposed joint resolution; and
 (C)recommendations outlined in the GAO report that are included in the proposed joint resolution. (3)TransmittalThe President shall submit the special message to the Secretary of the Senate if the Senate is not in session and to the Clerk of the House of Representatives if the House is not in session.
 (4)Public AvailabilityThe President shall make a copy of the special message and the proposed joint resolution publicly available, and shall publish in the Federal Register a notice of the message and information on how it can be obtained.
						(c)Procedures for Expedited Consideration
 (1)IntroductionA proposed joint resolution transmitted by the President under subsection (b) shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a Member of the House designated by the majority leader of the House.
 (2)No referralA joint resolution shall not be referred to a committee in either House of Congress and shall immediately be placed on the calendar.
 (3)Motion to proceedA motion to proceed to a joint resolution is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to a motion to postpone, and all points of order against the motion are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution is agreed to, the joint resolution shall remain the unfinished business of the respective House until disposed of.
 (4)Expedited Consideration in the House of RepresentativesIn the House of Representatives, a joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 2 hours of debate shall be divided equally between the majority and minority leaders or their designees. A motion to reconsider the vote on passage of the joint resolution shall not be in order. A vote on final passage of the joint resolution shall be taken in the House of Representatives on or before the close of the tenth calendar day after the date of the introduction of the joint resolution in the House of Representatives.
						(5)Expedited Procedure in the Senate
 (A)ConsiderationIn the Senate, consideration of a joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, a motion to postpone, a motion to proceed to the consideration of other business, or a motion to commit the joint resolution is not in order.
 (B)PassageIf the Senate has proceeded to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate. A vote on the final passage of the joint resolution shall be taken in the Senate on or before the close of the tenth calendar day after the date of the introduction of the joint resolution in the Senate.
 (C)Rulings of the Chair on ProcedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
 (6)Points of OrderIn the Senate or the House of Representatives, a Member of the Senate or House of Representatives, respectively, may raise a point of order that a joint resolution does not meet the definition of a joint resolution under subsection (b).
 (7)AmendmentA joint resolution shall not be subject to amendment in either the House of Representatives or the Senate.
						(8)Consideration by the other House
 (A)In GeneralIf, before passing a joint resolution, one House receives from the other a joint resolution— (i)the joint resolution from the other House shall not be referred to a committee; and
 (ii)with respect to a joint resolution of the House receiving the joint resolution— (I)the procedure in that House shall be the same as if no joint resolution had been received from the other House until the vote on passage; but
 (II)the vote on final passage shall be on the joint resolution of the other House. (B)Revenue Measure ExceptionThis paragraph shall not apply to the House of Representatives if the joint resolution received from the Senate is a revenue measure.
 (9)Rules of House of Representatives and SenateThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power in the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House..
		
